 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 503 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Recognizing National Physical Education and Sport Week, and for other purposes. 
 
 
Whereas, May 1 through May 7, 2009, is observed as National Physical Education and Sport Week; 
Whereas childhood obesity has reached epidemic proportions in the United States; 
Whereas the Department of Health and Human Services estimates that, by 2010, 20 percent of children in the United States will be obese; 
Whereas a decline in physical activity has contributed to the unprecedented epidemic of childhood obesity; 
Whereas regular physical activity is necessary to support normal and healthy growth in children; 
Whereas overweight adolescents have a 70 to 80 percent chance of becoming overweight adults, increasing their risk for chronic disease, disability, and death; 
Whereas type 2 diabetes can no longer be referred to as late in life or adult onset diabetes because it occurs in children as young as 10 years old; 
Whereas the Physical Activity Guidelines for Americans recommend that children engage in at least 60 minutes of physical activity on most, and preferably all, days of the week; 
Whereas children spend many of their waking hours at school and therefore need to be active during the school day to meet the recommendations of the Physical Activity Guidelines for Americans; 
Whereas teaching children about physical education and sports not only ensures that they are physically active during the school day, but also educates them on how to be physically active and its importance; 
Whereas according to a 2006 survey by the Department of Health and Human Services, 3.8 percent of elementary schools, 7.9 percent of middle schools, and 2.1 percent of high schools provide daily physical education or its equivalent for the entire school year, and 22 percent of schools do not require students to take any physical education at all; 
Whereas according to the survey, 13.7% of elementary schools, 15.2% of middle schools, and 3.0% of high schools provided physical education at least three days per week, or the equivalent thereof, for the entire school year for students in all grades in the school; 
Whereas research shows that fit and active children are more likely to thrive academically; 
Whereas participation in sports and physical activity improves self-esteem and body image in children and adults; 
Whereas the social and environmental factors affecting children are in the control of the adults and the communities in which they live, and therefore this Nation shares a collective responsibility in reversing the childhood obesity trend; and 
Whereas Congress strongly supports efforts to increase physical activity and participation of youth in sports: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes National Physical Education and Sport Week and the central role of physical education and sports in creating a healthy lifestyle for all children and youth; 
(2)calls on school districts to implement local wellness policies as defined by the Child Nutrition and WIC Reauthorization Act of 2004 that include ambitious goals for physical education, physical activity, and other activities addressing the childhood obesity epidemic and promoting child wellness; and 
(3)encourages schools to offer physical education classes to students and work with community partners to provide opportunities and safe spaces for physical activities before and after school and during the summer months for all children and youth. 
 
Lorraine C. Miller,Clerk.
